Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 10, 12, and 15-22  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There does not seem to be enough direction, nor working examples, which indicates the need for undue experimentation (MPEP 2164.01(a) in applicant’s disclosure for one of ordinary skill in the art to practice .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5, 10-11, 15-17, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al (US 2015/0315463 A1)(“Morishita”)  and of Song et al (US 2009/0121219 A1)(“Song”).
Morishita discloses a semiconductor which is a III-V semiconductor such as InGaN or AlGaInN (para. 0078) including a plurality of dithiol compounds such as ethanedithiol (para. 0227) attaching a metal catalyst to a semiconductor surface, the second metal, which is attached on the surface of the nanoparticle (par. 0152 and Fig. 15, is disclosed to be Zn (para. 0152), which is known in the art to be a catalyst metal.  Morishita also discloses that the surface defects are decreased and the deterioration of the semiconductor nanoparticle is suppressed (para. 0158-0159).  Morishita also discloses that dangling bonds are terminated by the second metal atom on the thiol or dithiol (para . 0179), which is a disclosure of eliminating dangling bonds on the surface of the semiconductor by the thiol or dithiol.
                Morishita does not explicitly state that Zn is a catalyst metal, although it is known in the art that Zn is a catalyst metal, and Morishita  does not explicitly stated with respect to the extent to which the 
                         Song, in the same field of endeavor of catalyst metals (Abstract), discloses that Zn is a catalyst metal (par. 0019).
              Song supports that Zn is a catalyst metal.
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the surface of the semiconductor nanoparticle disclosed by Morishita can be formed to be essentially free of dangling bonds because Morishita discloses the termination with the second metal atom causes termination of the dangling bonds, and it would have been within the ordinary skill in the art to obtain a surface essentially free of dangling bonds by controlling the concentration of the thiol or dithiol to which the semiconductor nanoparticle is exposed .
                Re claim 2:  Morishita discloses the dithiol passivates the surface of the semiconductor nanoparticle as stated above in the rejection of claim 1, as Morishita discloses the dithiol passivates the semiconductor nanoparticle, and the second metal thereafter terminates  the dithiol (par. 0179).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
            Re claim 5:  Morishita discloses dithiols of carbon atoms within the recited range, as Morishita discloses octanedithiol (para. 0227).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
              Re claim 10:  Morishita discloses the limitations of claim 10, as Morishita discloses InGaN, and AlInP. The reasons for combining the references are the same as stated above in the rejection of claim 1.
             Re claim 11:  Morishita discloses a semiconductor which is a III-V semiconductor such as InGaN or AlGaInN (para. 0078) including a plurality of dithiol compounds such as ethanedithiol (para. 0227) attaching a metal catalyst to a semiconductor surface, the second metal, which is attached on the 
            Re claim 15:  Morishita discloses inorganic substance layer 30 has a thickness of between 0.01 nm and 3 nm (para. 0090), and Morishita discloses layer 30 is for example ZnO or Al.sub.2O.sub.3 (para. 0088), which is a disclosure of applying a layer of oxide or insulating layer.
            Re claim 16:  Morishita discloses nitrides of group III elements, as  Morishita discloses a semiconductor which is a III-V semiconductor such as InGaN or AlGaInN (para. 0078).
             Re claim 17: :  Morishita discloses inorganic substance layer 30 has a thickness of between 0.01 nm and 3 nm (para. 0090), and Morishita discloses layer 30 is Al.sub.2O.sub.3 (para. 0088), which is a disclosure of applying a layer of oxide or insulating layer.
Re claim 22:  The combination of Morishita and Song discloses the limitations of claim 22, as Song discloses Ni catalyst (para. 0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the metal disclosed by Song with the device disclosed by Morishita because Song discloses a material of art recognized equivalence for an intended purpose (MPEP 2144.06).
                                                                

4  and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Morishita et al (US 2015/0315463 A1)(“Morishita”)  and of Song et al (US 2009/0121219 A1)(“Song”)  as applied to claim 1 above, and further in view of Norton et al (US 2011/0053020 A1)(“Nortion”).
Morishita in view of Song discloses the limitations of claim 1 as stated above.  Morishita in view of Song is silent with respect to a self assembled layer.
Norton, in the same field of endeavor of nanostructured catalysts (para. 0007), discloses self-assembled monolayer of R-XH molecules on a nanosubstrate of R—XH, which are disclosed as thiol or dithiol groups (par. 0111) and form a species bound to the metal catalyst (para. 0115) and are formed as a self assembled monolayer (para. 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Norton with the device disclosed by Morishita in view of Song because Song discloses an arrangement of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 13:  The combination of Morishita, Song, and Norton discloses the limitations of claim 13, as Norton discloses the semiconductor includes nanowires (para. 0086).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 14:  The combination of Morishita, Song, and Norton disclose the limitations of claim 14, as Norton discloses the dithiol compounds attached to the sides of the nanowires with the metal catalysts particles on the underlying nanowires (para. 0086), which is a disclosure of the metal catalyst particles on the sides of the nanowires, and of the diols or dithiols on the sides of the nanowires, as the thiols or dithiols are attached to the semiconductor, as stated above in the rejection of claim 1.


s  6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al (US 2015/0315463 A1)(“Morishita”)  and of Song et al (US 2009/0121219 A1)(“Song”) as applied to claim 1 above, and further in view of Vandenberg (US 3,484,418).
              Re claims 6 and 21:     Morishita in view of Song discloses the limitations of claim 1 as stated above.  Morishita in view of Song also discloses  dithiols (para. 0227).  Morishita in view of Song does not show the structure.  Morishita in view of Song discloses dithiols, but does not disclose thiols.
                  Vandenberg discloses the structure of thiols and dithols (col. 1, lines 55-60).
                   Norton, in the same field of endeavor of III-V semiconductor quantum dots and  nanocatalysts which includes thiols and dithiols (para. 0015 and 0111).
                  Vandenberg is relied upon for the structure as shown in claim 6.
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Norton with the device disclosed by Morishita in view of Song because Norton discloses that thiols or dithiols are of art recognized equivalence for the same purpose (MPEP 2144.06).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al (US 2015/0315463 A1)(“Morishita”)  and of Song et al (US 2009/0121219 A1)(“Song”) as applied to claim 1 above, and further in view of Norton et al (US 2011/0053020 A1)(“Norton”).
                   Morishita in view of Song discloses the limitations of claim 1 as stated above.  Morishita also discloses nanostructures as Morishita discloses nanoparticles as stated above in the rejection of claim 1.  Morishita in view of Song is silent with respect to a bulk substrate nor thin films.
                   Norton, in the same field of endeavor of III-V semiconductor quantum dots and  nanocatalysts which includes thiols and dithiols (para. 0015 and 0111), discloses the substrate can be a planar 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the arrangement disclosed by Norton with the device disclosed by Morishita in view of Song because Norton discloses arrangements which are of art recognized equivalence (MPEP 2144.06).


Claims 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over over Morishita et al (US 2015/0315463 A1)(“Morishita”)  and of Song et al (US 2009/0121219 A1)(“Song”) as applied to claim 1 above,  and further in view of Stumbo et al (US 2007/0176824 A1)(“Stumbo”).
Morishita in view of Song discloses the limitations of claim 1 as stated above.  Morishita in view of Song is silent with respect to cleaning and etching.
               Stumbo, in the same field of endeavor of  III=V semiconductors including quantum dots (para. 0251) ,  discloses cleaning and surface etching of the nanostructures (para. 0223), and applying a thin layer of dielectric to the nanowires, the dielectric may be oxide or polymer (par. 0175).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the cleaning and etching disclosed by Stumbo with the method disclosed by Marishita in view of Song in order to obtain the benefit of a passivation material contacting a clean surface.
          Re claim 20:  Morishita discloses inorganic substance layer 30 has a thickness of between 0.01 nm and 3 nm (para. 0090), and Morishita discloses layer 30 is for example ZnO or Al.sub.2O.sub.3 (para. 0088), which is a disclosure of applying a layer of oxide or insulating layer.  The thickness range disclosed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895